No opinion. Judgment and order reversed on the exceptions, and a new trial ordered, with costs to abide the event. Held : (1) That the court erred in receiving evidence of the declarations of the witness Buskey ; (2) that there was-no evidence that the plaintiff’s mortgage was fraudulent as against Buskey’» creditors, and the court improperly refused to charge the jury to that effect; (3) the court improperly refused to charge that the price agreed upon between the defendant and Buskey for keeping the mule was conclusive upon the defendant, and he could not claim a lien upon the mule for any greater sum for such keeping.